United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1083
                       ___________________________

                                Leonard Bieri, III

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Greene County Planning and Zoning Department; Scarlett Investments, LLC; First
                            Home Savings Bank

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                             Submitted: July 2, 2015
                              Filed: July 8, 2015
                                 [Unpublished]
                                ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Missouri resident Leonard Bieri appeals the district court’s1 dismissal of his
pro se complaint. Also pending in this court is his request for certification, seeking
to require the Missouri attorney general to intervene. After careful de novo review,
we conclude that Bieri’s complaint was properly dismissed. See Levy v. Ohl, 477
F.3d 988, 991 (8th Cir. 2007) (grant of motion to dismiss is reviewed de novo).
Accordingly, we affirm. See 8th Cir. R. 47B. The request for certification is denied.
                       ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                         -2-